DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to amendment filed on 07/25/2022. Claims 1-21 have been examined and are pending in this application.
Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
A new reference (Rajagopal et al. US 2014/0095826) is cited in this Office Action necessitated by the amendment.
In view of the new reference, independent claims 1, 8, and 15 are not in a condition for allowance. Claims depending therefrom, either directly or indirectly, are also not in a condition for allowance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Vengurlekar et al. US 2022/0027247 (“Vengurlekar”) in view of Rajagopal et al. US 2014/0095826 (“Rajagopal”).
As per independent claim 1, Vengurlekar teaches A method for handling datastore unavailability (Embodiments are directed to maintenance operations (e.g., power cycle or reboot) of nodes for a hyper-converged infrastructure (HCI), paras 0013-0014), the method comprising:
receiving, by a computer system, a request to bring a datastore offline (Upon receipt of a request for an upgrade for nodes of an HCI cluster, operations 220 may include determination of hive relation of the HCI nodes within the HCI cluster. As used herein, a hive is a store of unique data objects that represent user and system data. A hive may also be referred to as a file system instance, para 0032 and FIG. 2).
Vengurlekar may not explicitly disclose, but in an analogous art in the same field of endeavor, Rajagopal teaches identifying, by the computer system, all virtual machines (VMs) in a virtualized computing environment that have one or more virtual disks stored in the datastore to be brought offline (A virtual datastore (VDS) is a virtual storage entity created on top of one or more physical storage entities. Virtual machines are mapped to the physical storage through a VDS, para 0022-0023. If a VDS is unavailable/offline, a backup VDS (B-VDS) provides secondary copy of data for all virtual machines using the VDS, para 0046);
for each of said all VMs: determining, by the computer system, an action to be taken with respect to the VM in response to unavailability of the datastore (Because a B-VDS provides a secondary copy of data for all virtual machines using the VDS, the B-VDS may be mapped to the each of the VM, paras 0046-0047);
triggering, by the computer system, execution of the action (Because a B-VDS provides a secondary copy of data for all virtual machines using the VDS, the B-VDS may be mapped to the each of the VM, paras 0046-0047).
Given the teaching of Rajagopal, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Vengurlekar with “identifying, by the computer system, all virtual machines (VMs) in a virtualized computing environment that have one or more virtual disks stored in the datastore to be brought offline” and “for each of said all VMs: determining, by the computer system, an action to be taken with respect to the VM in response to unavailability of the datastore” and “triggering, by the computer system, execution of the action”. The motivation would be that the method and the system provides ease of maintenance and management, para 0026 of Rajagopal.
As per dependent claim 2, Vengurlekar in combination with Rajagopal discloses the method of claim 1. Vengurlekar teaches wherein the datastore resides in a virtual storage infrastructure of a first hyper-converged infrastructure (HCI) cluster in the virtualized computing environment (FIG. 3 illustrates an 8-node HCI cluster (such as HCI cluster 1-110 illustrated in FIG. 1) and may include a certain set of primary and secondary hives for the indicated virtual machines (VMs), each hive being a store of unique data objects that represent user and system data, para 0037), and wherein the datastore is remotely mounted to one or more second HCI clusters in the virtualized computing environment (In HCI clusters, guest VMs and the associated application data points are tightly coupled with Hive HA (high availability) pairs, para 0037 and FIG. 1).
As per dependent claim 3, Vengurlekar in combination with Rajagopal discloses the method of claim 2. Vengurlekar teaches wherein identifying said all VMs comprises identifying the one or more second HCI clusters (FIG. 1 is an illustration of an HCI architecture to provide smart upgrade operations for HCI clusters. As illustrated in FIG. 1, a hyper-converged infrastructure 100 may include multiple HCI clusters, which are illustrated as HCI Cluster-1 110, HCI Cluster-2 120, and continuing through HCI Cluster-n 130, para 0023 and FIG. 1).
As per dependent claim 5, Vengurlekar in combination with Rajagopal discloses the method of claim 1. Vengurlekar teaches further comprising, prior to the receiving: automatically tracking information regarding the datastore (Operations 210 include collection of cluster data for maintenance operation. Such data may be collected periodically, upon command, or upon other triggering processes, para 0031 and FIG. 2), the information including:
a list of clusters in the virtualized computing environment to which the datastore is currently mounted (The collected data may include, but is not limited to, cluster health, data gravity (data gravity of a node referring to the ability of a node to attract an application and its services (in the form of guest VMs and its data disks) to correctly placed data to enable migration flexibility), and data placement of the HCI nodes, para 0031 and FIG. 2);
a source of the datastore (In an HCI cluster, it is very common to have data locality and redundancy maintained between a pair of nodes, with possible overlaps of active and passive data pairs, para 0015);
a list of VMs in each cluster that has one or more virtual disks in the datastore (The hive relations for nodes of an HCI cluster refer to the virtual machines supported by the nodes, para 0044).
As per dependent claim 6, Vengurlekar in combination with Rajagopal discloses the method of claim 1. Vengurlekar teaches wherein determining the action to be taken with respect to the VM in response to unavailability of the datastore comprises: retrieving a configuration setting associated with VM and created at a time of creation of the VM (Non-mission critical virtual machines are identified based on user input, para 0055);
determining the action from the configuration setting (Non-mission critical virtual machines are identified based on user input which are then powered off, para 0055).
As per dependent claim 7, Vengurlekar in combination with Rajagopal discloses the method of claim 1. Vengurlekar teaches wherein the action comprises powering-off the VM (In operations 230, the process may include identification of non-mission critical virtual machines that are supported by one or more nodes of the HCI cluster and temporary shutdown of the one or more identified virtual machines which may include powering off all such VMs, para 0034 and FIG. 2) or migrating the one or more virtual disks to another datastore available to the VM (Data gravity refers to the ability of a node to attract an application and its services (in the form of guest VMs and its data disks) to the correctly placed data to enable migration flexibility, para 0042).
As per claims 8-10 and 12-14, these claims are respectively rejected based on arguments provided above for similar rejected claims 1-3 and 5-7. For computer program product on a non-transitory computer readable medium, see paragraph [0066] of Vengurlekar.
As per claims 15-17 and 19-21, these claims are respectively rejected based on arguments provided above for similar rejected claims 1-3 and 5-7. For processor and memory see FIG. 8 of Vengurlekar.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vengurlekar in view of Rajagopal and in further view of Viswanathan et al. US 2020/0225971 (“Viswanathan”).
As per dependent claim 4, Vengurlekar in combination with Rajagopal discloses the method of claim 1. Vengurlekar and Rajagopal may not explicitly disclose, but in an analogous art in the same field of endeavor, Viswanathan teaches wherein the datastore resides in a storage array external to the virtualized computing environment (FIG. 1 illustrates a computing environment 100 to enhance the allocation of storage resources to virtual clusters. Available storage 115 includes storage repositories 140-142. Available storage 115 may be stored on a separate storage device accessible to hosts 110-111, para 0012 and FIG. 1), and wherein the datastore is mounted to a host cluster in the virtualized computing environment (Virtual nodes 120-124 may execute as part of one or more virtual clusters that require access to storage repositories 140-142. To provide the access to the various repositories, hosts 110-111 may mount at least a portion of storage repositories 140-142 and provide access to storage repositories 140-142 based on permissions allocated to the individual cluster, para 0014 and FIG. 1) and to one or more other host clusters in one or more other virtualized computing environments (Virtual nodes 120-124 may execute as part of one or more virtual clusters that require access to storage repositories 140-142. To provide the access to the various repositories, hosts 110-111 may mount at least a portion of storage repositories 140-142 and provide access to storage repositories 140-142 based on permissions allocated to the individual cluster, para 0014 and FIG. 1).
Given the teaching of Viswanathan, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Vengurlekar and Rajagopal with “wherein the datastore resides in a storage array external to the virtualized computing environment, and wherein the datastore is mounted to a host cluster in the virtualized computing environment and to one or more other host clusters in one or more other virtualized computing environments”. The motivation would be that the method enhances the management of storage repository available in a virtual computing environment, para 0003 of Viswanathan.
As per dependent claims 11 and 18, these claims are rejected based on arguments provided above for similar rejected dependent claim 4.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132